                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

DARREN FINDLING, Personal Representative              )
estate of Curtis L. Collyer deceased,                 )
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             ) CAUSE NO. 1:19-cv-00014-TLS-SLC
                                                      )
API CONSTRUCTION CORP. INC.,                          )
                                                      )
       Defendant.                                     )

                                    OPINION AND ORDER

       Before the Court is a complaint filed by Plaintiff Darren Findling, personal representative

of the estate of decedent Curtis L. Collyer, alleging that the Court has diversity jurisdiction

pursuant to 28 U.S.C. § 1332. (DE 1). In the complaint, Plaintiff alleges: “At the time of his

passing, decedent, Curtis Collyer, resided in the City of Coldwater, County of Branch, State of

Michigan. Consequently, Mr. Collyer was a citizen of Michigan.” (DE 1 ¶ 3).

       Plaintiff’s jurisdictional allegations are inadequate with respect to decedent Plaintiff

Collyer. Residency is meaningless for purposes of diversity jurisdiction; an individual’s

citizenship is determined by his or her domicile. Dakuras v. Edwards, 312 F.3d 256, 258 (7th

Cir. 2002); see Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012)

(“[R]esidence may or may not demonstrate citizenship, which depends on domicile–that is to

say, the state in which a person intends to live over the long run.”); Guar. Nat’l Title Co. v.

J.E.G. Assocs., 101 F.3d 57, 58-59 (7th Cir. 1996) (explaining that statements concerning a

party’s “residency” are not proper allegations of citizenship as required by 28 U.S.C. § 1332).

Therefore, Plaintiff must advise the Court of the domicile of decedent Plaintiff Collyer at the
time of his death, which demonstrates citizenship.1 Plaintiff is AFFORDED to and including

January 29, 2019, to file a supplemental jurisdictional statement that properly alleges the

citizenship of the parties.

         SO ORDERED.

         Enter for this 15th day of January 2019.

                                                                 /s/ Susan Collins
                                                                 Susan Collins
                                                                 United States Magistrate Judge




         1
            Under 28 U.S.C. § 1332(c)(2), “the legal representative of the estate of a decedent shall be deemed to be a
citizen only of the same State as the decedent.” Gustafson v. zumBrunnen, 546 F.3d 398, 400-01 (7th Cir. 2008)
(noting that the federal diversity statute treats the legal representative of a decedent’s estate as a citizen of the same
state as the decedent); see also Hunter v. Amin, 583 F.3d 486, 491-92 (7th Cir. 2009).

                                                            2
